Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:  	Claim 1, line 1, “Apparatus (1) for the automated footprints (7) detection” appears it should be “Apparatus (1) for automated footprints (7) detection”
Claim 1, line 3, “includings:” appears it should be “including”	Claim 1, line  5 “supporting the feet of said patient” appears it should be “supporting feet of said patient”.
Claim 1, lines 5-7 states “a platform (3) for supporting the feet (7) of said patient (5), provided with at least two degrees of freedom, and which is positioned at the front of said seating position (2), at a lower level with respect to it;” appears it should be “a platform (3) for supporting the feet (7) of said patient (5), provided with at least two degrees of freedom, and which is positioned at the front of said seating position (2), at a lower level with respect to the seating position;”	Claim 1, line 9 “determine the correct tibia verticality” appears it should be “determine a correct tibia verticality”.	Claim 1, line 11, “frontally at the midpoint of the segment joining” appears it should be “frontally at a midpoint of a segment joining”  Appropriate correction is required.	Claim 1, line 13, “the space between the second and the third metatarsal;” appears it should be “a space between the second and the third metatarsal”.	Claim 1, line 22, “numerically detect the data” appears it should be “numerically detect a data”
Claim 1, line 26 “the correct foot (7)” appears it should be “a correct foot (7)”	Claim 1, line 27-page 2 line 1 “obtain the desired leg (6)” appear it should be “obtain a desired leg (6)”
Claim 1, page 2, lines 2-3 “the subsequent footprint digitization” appears it should be “a subsequent footprint digitization”
Claim 2 lines 1-2 “a patient (5) leg (6)” appears it should be “the patient (5) leg (6)”.	Claim 3 lines 1-2 “a patient (5) leg (6)” appears it should be “the patient (5) leg (6)”.	Claim 4 lines 2-3 “the condition of said tibia verticality” appears it should be “a condition of said correct tibia verticality”	Claim 4 lines 3-4 “in the condition in which the line (9) which originates in the middle point of the segment” appears it should be “in a condition in which a line (9) which originates in a middle point of a segment”
	Claim 4 lines 5-6 “passes at the midpoint of the segment” appears it should be “passes at a midpoint of a segment”	Claim 6 line 4  “adjustment based on the different feet (7) morphology” appears it should be “adjustment based on different feet (7) morphology”	Claim 6 lines 8-9 “the meso-foot” appears it should be “a meso-foot”
	Claim 7 line 3 “detecting the space positioning” appears it should be “detecting a space positioning”	Claim 8 lines 4-5 “into the precise coordinates” appears it should be “into precise coordinates”.
	Dependent claims 2-9 do not fix the deficiencies of independent claim 1.
	Claim 10 line 5 “detecting the correct patient’s (5) leg (6) and foot (7) alignment” appears it should be “detecting a correct patient’s (5) leg (6) and foot (7) alignment” 	Claim 10 line 6-7 “the middle point of the segment” appears it should be “a middle point of a segment”	Claim 10 line 8 “one other marker (M) located at the space” appears it should be “one other marker (M) located at a space”	Claim 10 Page 2, line 2 “foot (7) alignment in the three space planes of the in a neutral position” appears it should be “foot (7) alignment in the three space planes of the foot (7) in the neutral position”	Claim 10 Page 2, line 9 “the desired leg (6) and foot (7) vertical alignment” appears it should be “a desired leg (6) and foot (7) vertical alignment”.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "a system for properly positioning the foot (7) on said supporting platform (3) which includes at least two micrometric adjustment devices (8), also known as turrets (8), placed laterally with respect to the foot (7) and able to slide on a track along a platform (3) direction, wherein at least one of said turrets (8) is able to allow at least one first adjustable pressure pad to be applied in contact with the talus and / or scaphoid inside the foot (7) and at least another one of said turrets (8) is able to allow at least one second adjustable pressure pad to be applied in contact with the calcaneus and / or cuboid outside the foot (7); - a continuous measurement system able to numerically detect the data relating to said leg (6) and foot (7) alignment in the three space planes;" in combination with the remaining claim elements as set forth in claims 1-9.
The prior art does not disclose or suggest the claimed " d) positioning the foot (7) in a neutral position by exerting a rotating force on the scaphoid and/or cuboid bones, by means of a lever (10) and at least two micrometric adjustment devices (8), also called turrets (8), placed laterally with respect to the foot (7) and able to slide on a track along a platform (3) direction, wherein at least one of said turrets (8) is able to allow at least one first adjustable pressure pad to be applied into contact of the talus and / or scaphoid inside the foot (7) and at least another of said turrets (8) is able to allow at least one second adjustable pressure pad to be applied into contact with the heel and / or cuboid outside the foot (7), without placing anything under the foot sole; e) carrying out the continuous numerical data measurement relating to said leg (6) and foot (7) alignment in the three space planes of the in a neutral position by means of a stereo-visual system consisting of a plurality of cameras able to detect said markers position;" in combination with the remaining claim elements as set forth in claim 10. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Luo et al. (US 9,615,814 B2) teaches an ultrasonic bone assessment apparatus and method.
Goonetilleke et al. (US 7,975,390 B2) teaches a method and apparatus for determining flare on foot and shoe-last.
Graf et al. (US 4,662,079) teaches a process and apparatus for forming customized footwear.
This application is in condition for allowance except for the following formal matters: 
Objections to claims 1-10 as set forth in the office action above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852